          Case 1:05-cv-01971-RMC Document 387 Filed 03/06/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
MOHAMMED AL-QAHTANI,               )
                                   )
            Petitioner,            )
                                   )
      v.                           )    Civil Action No. 05-1971 (RMC)
                                   )
DONALD J. TRUMP, et al.,           )
                                   )
            Respondents.           )
_________________________________  )

                                           ORDER

               For the reasons set forth in the Memorandum Opinion issued contemporaneously

with this Order, it is hereby

               ORDERED that Petitioner Mohammed al-Qahtani’s Motion to Compel Examination

by a Mixed Medical Commission, Dkt. 369, is GRANTED.



Date: March 6, 2020
                                              ROSEMARY M. COLLYER
                                              United States District Judge




                                               1
